On Remand from the Supreme Court

YATES, Presiding Judge.
This court, on October 15,1999, affirmed the trial court’s judgment, without an opinion. McCain v. McCain, 789 So.2d 250 (Ala.Civ.App.1999) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte McCain, 804 So.2d 186 (Ala.2001). The judgment of the trial court is reversed, and the case is remanded for further proceedings.
REVERSED AND REMANDED.
CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.